—Order, Supreme Court, New York County (Phyllis GangelJacob, J.), entered November 25, 1997, which, insofar as appealed from, denied the Housing Authority’s motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted and the verified complaint dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against it.
Despite plaintiff’s Qi Cheng’s deposition testimony that it had been raining prior to 8:57 a.m. on the morning when she slipped and fell on a puddle of water as she left the elevator in her apartment building, there is nothing in the record which indicates how long the puddle was there. As such, plaintiffs have failed to establish that the puddle which caused the ac*15cident existed for an appreciable length of time so as to permit the Housing Authority’s employees to rectify the dangerous condition (see, Puryear v New York City Hous. Auth., 255 AD2d 138). Concur — Nardelli, J. P., Williams, Wallach and Andrias, JJ.